UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 April11, 2012 Commission File Number: 001-32403 IVANHOE MINES LTD. (Translation of Registrant’s Name into English) Suite 654 – , VANCOUVER, BRITISH COLUMBIA V6C 3E1 (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F-
